United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3699
                                   ___________

Tommy D. Smith,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Michael Deloney, Investigator,         *
Arkansas Department of Correction      * [UNPUBLISHED]
originally sued only as Deloney;       *
Cindy Courington, Investigator,        *
Arkansas Department of Correction      *
originally sued only as Courington,    *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: October 8, 2009
                                Filed: October 8, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

     Inmate Tommy D. Smith appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. The district court granted summary


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Jerry
W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansans.
judgment after finding that Smith had failed to exhaust his administrative remedies as
required by 42 U.S.C. § 1997e(a), and on appeal Smith fails to address this issue.
Therefore, he has abandoned the issue for purposes of this appeal, see Jasperson v.
Purolator Courier Corp., 765 F.2d 736, 740 (8th Cir. 1985) (issues not raised on
appeal are deemed abandoned). Because this was the only issue decided by the
district court and it is dispositive, we affirm.

      Accordingly, we affirm.
                     ______________________________




                                         -2-